Citation Nr: 1537166	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-17 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent prior to June 6, 2012, and in excess of 30 percent thereafter, for service-connected left knee disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (hereinafter Agency of Original Jurisdiction (AOJ)).

The case was before the Board two prior times, in May 2012 and June 2014.  Following the May 2012 remand, the AOJ assigned a 30 percent disability rating for the left knee from June 6, 2012.  However, this issue is still before the Board because a higher rating is still available, the Veteran has not expressed satisfaction with this rating, and the Veteran is presumed to seek the maximum available benefit for a disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this issue is still on appeal.

In the June 2014 remand, the Board remanded the Veteran's claim for further development.  Following completion of the requested development, the AOJ continued to deny the Veteran's claim for an increased rating in a November 2014 supplemental statement of the case (SSOC), and the issue was returned to the Board for further appellate consideration.

The Veteran has asserted that he is not employable, at least in part, due to his service-connected left knee disability.  See VA Examination, July 2014.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In light of Rice, a claim for a TDIU has been added to this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless systems.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's left knee disability was not manifested by severe recurrent subluxation or lateral instability.

2.  Throughout the rating period on appeal, the Veteran's left knee disability has been manifested by symptomatic residuals of meniscectomy.

3.  Prior to June 6, 2012, the Veteran's left knee disability demonstrated severe arthritis and painful motion with flexion no worse than 100 degrees and extension no worse than 0 degrees even with consideration of functional impairment on use.

4.  Since June 6, 2012, the Veteran's left knee disability was manifested by severe arthritis and painful motion with flexion no worse than 80 degrees and extension no worse than 20 degrees even when considering functional impairment on use.


CONCLUSION OF LAW

The criteria for a 20 percent rating for left knee instability under Diagnostic Code (DC) 5257 (effective to the date of claim), a separate 10 percent rating for meniscectomy residuals under DC 5259 (effective to the date of claim), a separate 10 percent rating for severe arthritis with painful motion under DC 5003 (effective to the date of claim) and a separate 30 percent rating for limitation of left knee extension under DC 5261 (effective June 6, 2012 and subsuming the 10 percent rating under DC 5003) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

With regard to the Veteran's claim for an increased rating for his left knee, the AOJ sent a letter to the Veteran in November 2006 with VCAA notice requirements for his increased rating claim.  In the letter, the Veteran was informed that the evidence necessary to substantiate the claim for an increased evaluation would be evidence showing that his disability was worse than the current evaluation contemplates.  The letter also informed the Veteran that he must provide medical or lay evidence demonstrating a worsening of his disability and the impact on his employment and daily life, which can also be substantiated by sending statements from other individuals who are able to describe in what manner the disability has become worse.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the Veteran's claim for an increased rating for his left knee, VA obtained the Veteran's service treatment records and VA treatment records.  In addition, the Veteran was also provided VA examinations in connection with his increased rating claim in July 2007, June 2012, and July 2014.  The July 2014 VA examination is found to be adequate for rating purposes as the examiner reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds no lay or medical evidence of record since the July 2014 VA examination report of an increased severity of disability to the extent that higher ratings may be warranted.  Thus, additional VA examination is not warranted.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Finally, the Board finds that there was substantial compliance with the previous remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

The Board remanded the issue on appeal for further development in May 2012 and June 2014.  Here, the AOJ sent the Veteran a duty to assist letter in May 2012, obtained updated VA treatment records and ultimately provided an adequate VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.   See Stegall, supra; D'Aries, 22 Vet. App. at 104.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim for an increased rating.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005, rev'd on other grounds, 444 F.3d 1328.

Disability Ratings

Historically, the Veteran received in service treatment for left lateral collateral ligament strain.  His initial VA examination in November 1973 was significant for 110 degrees of flexion with a clicking sensation at about 5 degrees of extension which was most likely a movement of cartilage.  He was diagnosed with left knee injury to cartilage with probable traumatic arthritis.  A November 1973 AOJ rating decision granted service connection for residuals of left knee injury, and assigned an initial 10 percent rating under DC 5257 effective August 4, 1973.

In pertinent part, in February1975, the Veteran underwent surgery for torn left medial meniscus and large loose body.  A May 1975 AOJ rating decision awarded a temporary convalescence rating for the left knee surgery, and assigned a subsequent 10 percent rating under DC 5259 for post-operative residuals of medial meniscectomy (formerly DC 5257 residual left knee injury) effective April 1, 1975.

In August 1991, the Veteran underwent surgical correction of anterior cruciate ligament (ACL) rupture, lateral meniscal tear and subcutaneous lateral lipoma excision.  A July 1993 AOJ rating decision awarded a temporary convalescence rating for the left knee surgery, and assigned a subsequent 10 percent rating.  In confirming a continued 10 percent rating, the AOJ determined that "there is only slight limitation of motion and slight instability.  [The Veteran] is not entitled to the next higher evaluation of 20% as moderate instability is not shown."

Thereafter, a February 1994 AOJ rating decision awarded a 20 percent rating for left knee disability, under DC "5259-5257," effective January 27, 1994.  In so doing, the AOJ discussed the evidentiary record reflecting conflicting evidence of lateral instability, but showing rotational instability and mild lateral instability.  In pertinent part, the AOJ made the following finding:

The left knee is considered 20% disabling base[d] on facts found on last VA examination.  The veteran does not have frequent episodes of locking or limitation of motion to 30 degrees, but his symptoms exhibit a condition approximating a moderate knee impairment and lateral instability than the current slight evaluation.  The veteran is entitled to the higher of the two evaluations, 20% effective 1-27-94 the date of the last VA exam. 

The Veteran's claim for an increased rating was received on October 19, 2006.  In November 2012, the Veteran's rating was increased to 30 percent under DC 5261 effective June 6, 2012.  This rating was based upon the results from a June 2012 VA examination that showed that the Veteran's extension was limited to 20 degrees.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.
 
A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is primary concern.  Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  In cases such as this, a claimant may experiences multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with the possibility that "staged" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different DCs.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).  Thus, functional loss caused by pain must be rating at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic codes ending in "99" are used to designate a disability that is not expressly addressed in the rating criteria.  Id.

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, DC 5003, which provides three rating methods for rating degenerative arthritis.  First, when there is X-ray evidence, the rating should be based on limitation of motion under the appropriate DCs for the specific joint or joints involved.  Second, when motion is not limited or limited only to a noncompensable degree, a minimum rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  Third, when there is no limited motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent is warranted, but if there are occasional incapacitation exacerbations, a 20 percent rating is warranted.

With respect to the first method, the appropriate DCs to rate limited motion of the knee are DCs 5260 and 5261.  A 10 percent rating is warranted where flexion was limited to 45 degrees.  A rating of 20 percent is warranted where flexion was limited to 30 degrees and a rating of 30 percent is warranted were flexion was limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

A 10 percent rating is warranted where extension was limited to 10 degrees and a 20 percent rating is warranted where extension was limited to 15 degrees.  A rating of 30 percent is warranted where extension was limited to 20 degrees, while a 40 percent rating is warranted where extension was limited to 30 degrees.  A 50 percent is warranted where extension was limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

For knee impairment with recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight disability, a 20 percent rating is assigned for moderate disability, and a 30 percent rating is assigned for severe disability.  38 C.F.R. § 4.71a, DC 5257.  The terms "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The VA General Counsel  has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under DCs 5003 and 5257, however, cautioning that any such separate rating must be based on additional disabling symptomatology. See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In September 2006, the Veteran was seen at the VA Medical Center in Chillicothe, Ohio.  He complained of increased bilateral knee pain.  Upon physical examination, the Veteran's physician noted that the pain in the Veteran's left knee was more severe than in his right.  The physician noted apprehension and retropatellar pain, as well as audible crepitation.  The McMurray's test was doubtful, and both the anterior drawer and Lachman tests were negative.  An X-ray revealed moderate to severe osteoarthritic changes of the medial compartment of the left knee.  Irregular curvilinear calcification was seen in the lateral femoral condyle with degenerative bone changes of the left patella.  The Veteran's soft tissue was normal and there was no joint effusion.  The Veteran was diagnosed with severe osteoarthritic changes of the medial compartment of the left knee.  

In a statement received in December 2006, the Veteran reported that his treating physician had recommended a total knee replacement.  He described his left knee as precluding him from performing normal activities of daily living such as squatting, climbing and weight-bearing.

In a June 2007 VA treatment record, the Veteran described his pain as an eight out of ten.

In connection with his claim for a higher rating, the Veteran was afforded a VA examination in July 2007 to assess the nature and severity of his service-connected left knee disability.  During the examination, the Veteran complained of chronic pain, weakness, stiffness, swelling, heat, redness, and giving-way of his left knee.  He denied any locking episodes, but he stated that he experienced fatigability.  He denied flare-ups but stated that his condition was exacerbated by kneeling or squatting.  He reported difficulty walking down stairs or hills, and stated that his activities of daily living, including walking and standing, had been affected.

Upon examination, there was no evidence of swelling, pain on palpation, or erythema.  There was no evidence of increased pain or decreased range of motion following repetitive-use testing.  The Veteran's range of motion was 100 degrees of flexion to zero degrees of extension.  The examiner noted severe pain with active and passive range of motion.  The examiner found no evidence of instability to the medial and lateral collateral ligaments, and there was no evidence of instability in the anterior or posterior cruciate ligaments.  McMurray's test was unequivocal.  A magnetic resonance imaging (MRI) scan of the Veteran's left knee revealed severe ligamentous injury and injury to the medial and lateral meniscus, along with severe degenerative joint disease, as well as mild medial subluxation of the femorotibial joint.  The examiner opined that given the Veteran's objective testing results, including the Veteran's range of motion and MRI results, his left knee disability was "significantly disabling."

Thereafter, the Veteran's VA clinic records reflect his continued complaint of left knee pain.  In July 2008, he reported a falling injury the previous December due to left knee give-way.  In June 2010, he reported shifting his weight to his right knee due to left knee pain.  He described left knee pain of 4/10 severity aggravated by walking and temperature changes.  A June 2011 orthopedic consultation noted diffuse aching pain and stiffness of the left knee.  There were positive findings for retropatellar pain and apprehension sign.  The left knee pain was aggravated with acute flexion, extension and rotation motions.  There was 2+ patellar dancing, audible crepitation and weak quadriceps power.  McMurray's test was positive medially but doubtful laterally.  Anterior drawer and Lachman's tests were negative.  There was normal range of motion (ROM).  The Veteran declined aspiration and steroid injection treatment.  

In June 2012, the Veteran was afforded another VA examination to address the nature and severity of his service-connected left knee.  With regard to flare-ups, the Veteran stated that he had significant trouble bending his knee, especially when he transferred from sitting position to a standing position.  During these flare-ups, the Veteran reported increased pain.  Range-of-motion testing revealed flexion to 80 degrees, with objective evidence of painful motion at 70 degrees, and extension to 20 degrees, with objective evidence of painful motion at 40 degrees.  The Veteran's range of motion was consistent following repetitive-use testing.  With regard to whether the Veteran suffered from any additional functional loss, functional impairment or additional limitation of motion following repetitive-use testing, the examiner indicated that the Veteran had less movement than normal; weakened movement; incoordination and the impaired ability to execute skilled movements smoothly; pain on movement; swelling; deformity; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  Muscle strength testing revealed active movement against some resistance during flexion and extension.  The examiner was unable to record the Veteran's stability because of pain.  The examiner indicated that the Veteran never had a tibial or fibular impairment.  With regard to the Veteran's previous meniscal surgeries, the examiner indicated that the Veteran experienced frequent episodes of pain as a result of that procedure, as well as severe degeneration of the left knee joint causing lateral subluxation at the tibio femoral joint.

In support of his claim, the Veteran submitted a number of lay statements from himself, family, and friends, in July 2012.  In these statements, the Veteran, his wife, and his friends stated that the Veteran clearly had a problem getting around as a result of pain and instability.  His wife stated that the Veteran was very unstable when he walked, and that he avoided climbing ladders.  A friend indicated that the Veteran moved slowly, and that his ability to perform normal tasks was hampered due to extensive pain.  In his own statement, the Veteran described himself as very unstable.  He also stated that he could not walk long distances, that he could not stand for long periods, and that pain prevented him from walking certain days.

In July 2014, the Veteran underwent another VA examination to address the nature and severity of his service-connected left knee.  After a complete examination and a review of the claims file, the Veteran was diagnosed with degenerative joint disease in his left knee.  During the examination, the Veteran complained of flare-ups that increased with activity or cold and damp weather changes.  He described his symptoms as including pain, weakness, fatigability, and stated that these symptoms significantly limited his ability during flare-ups or repetitive-use.  

Range-of-motion testing revealed flexion to 100 degrees, with objective evidence of painful motion throughout, and extension to 10 degrees, with objective evidence of painful motion at 15 degrees.  The Veteran's range of motion was the same after repetitive-use testing.  With regard to any functional loss or limitation following repetitive-use testing, the examiner noted that the Veteran suffered from excess fatigability, incoordination, and an impaired ability to execute skilled movements smoothly.  The examiner noted tenderness and pain to palpation, and the Veteran's muscle strength testing revealed active movement against some resistance during both flexion and extension.  The Lachman test revealed 1+ (0-5) millimeters of anterior instability, and normal posterior stability and medial-lateral stability.  The examiner found evidence of slight recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran never had a tibial or fibular impairment. 

With regard to the functional impact caused by the Veteran's left knee, the examiner stated that the Veteran was only able to walk less than a football field with his knee wrapped and that he would be in pain.  The examiner stated that the Veteran was not able to climb ladders safely.  The examiner stated that the Veteran was able to stand for less than 40 minutes and would have to sit to rest his knees.  With regard to the functional effects of pain, the examiner stated that pain could significantly limit the Veteran's functional ability during flare-ups or after repeated use.  The examiner also stated that there was an additional limitation in the Veteran's range of motion due to pain on use or during flare-ups, although the examiner stated that it would purely speculative to estimate what the additional range of motion loss would be since the Veteran was not examined during a flare-up.

Instability

The Board observes that, in Murray v. Shinseki, 24 Vet. App. 420 (2011), the Court held that a VA medical examination showing that the symptoms upon which a disability was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation.  See 38 C.F.R. § 3.951(b).

Here, the AOJ's rating actions clearly reflect that the Veteran's 20 percent rating assigned in the February 1994 was based on instability although diagnostic code "5259-5257" was cited.  This 20 percent rating remained in effect from January 27, 1994 to June 6, 2012 when the AOJ replaced this rating with a 30 percent rating under DC 5261.  Thus, the rating under DC 5257 remained in effect less than 20 years.  See, e.g., Brown (Kevin) v. Brown, 5 Vet. App. 413, 418 (1993) (the duration for the purposes of 38 C.F.R. § 3.344(c) (providing a 5 year time period for the application of rating stabilization protections) is measured from the effective date assigned the rating until the effective date of the actual reduction and not the date of the AOJ's proposal or ordering of a reduction).

Nonetheless, the 20 percent rating under DC 5257 remained in effect for more than 5 years and, thus, may not be reduced unless certain procedural protections have been satisfied.  In this respect, a disability rating for knee instability under DC 5257 is a different manifestation of disability than a disability rating for loss of knee extension under DC 5261.  VAOPGCPREC 23-97; VAOPGCPREC 09-98. 

The provisions of 38 C.F.R. § 3.344 (a) and (b) stipulate that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations that are less thorough than those on which payment were originally based will not be used as a basis for reduction.  Moreover, where material improvement in the physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

A finding of "sustained material improvement" must be supported with a comparison of the previous and current physical or mental condition.  Moreover, though material improvement in the physical or mental condition may be clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Hohol v. Derwinski, 2 Vet. Ap. 169, 172 (1992).

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of the Veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability.  Id. 

Notably, the January 1994 AOJ rating decision awarded the 20 percent rating under DC 5257 on the basis that the Veteran's overall disability was intermediate between slight and moderate in degree, and the approximating principles of 38 C.F.R. § 4.7 were applied in awarding a higher rating.  Here, the Veteran continues to manifest slight anterior instability (VA examination dated July 2014).  An MRI examination demonstrated mild medial subluxation of the femorotibial joint.  The Veteran's left knee disability is also manifested by weak quadriceps with weakened movement as a feature of functional impairment.  In short, the Board does not find that the preponderance of the evidence establishes that the Veteran's left knee instability has demonstrated "sustained material improvement."  As such, the 20 percent rating for left knee instability is restored.

However, the Board further finds that the Veteran is not entitled to a rating in excess of 20 percent for lateral instability at any point during the appeal period.

Here, the Veteran credibly describes left knee give-way symptoms with one reported falling incident during the appeal period.  His 20 percent rating contemplates moderate left knee instability.  The September 2006 VA treatment note and the July 2007 VA examination both noted that the Veteran did not have any symptoms of instability on examination.  The July 2007 MRI described "mild medial" subluxation while the July 2014 VA examiner only found +1 in the Lachman test, and the posterior stability and medial-lateral stability tests were both normal.

Therefore, while the record reflects subjective complaints of instability, the objective medical evidence of record fails to show that the Veteran's left knee instability was more than moderate in degree.  In so finding, the Board finds that the Veteran and witness descriptions of instability and give-way are credible and consistent with the medical evidence of record.  However, as to whether such instability is "severe" in degree, the Board places greater probative weight on the clinical findings of the physicians who have greater expertise and training than the Veteran and his witnesses to evaluate and medically describe instability and subluxation symptomatology.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Symptomatic residuals of meniscectomy

The Veteran has a history of left meniscal surgeries in 1975 and 1991.  The June 2012 VA examiner described the Veteran's frequent episodes of left knee pain as being due to his prior meniscal surgeries.  Thus, the Board finds that the Veteran meets the criteria for a separate 10 percent rating for symptomatic removal of semilunar cartilage, under DC 5259, for the entire appeal period. 

However, the Board finds that the criteria for a higher rating for meniscal injury, under DC 5258, have not been met for any time during the appeal period.  In this respect, the Veteran's MRI results have been interpreted as showing meniscal injury - consistent with his prior injury and two surgeries - but there is no medical description of "dislocated" semilunar cartilage.  Additionally, the Veteran has not reported frequent "locking" episodes.  Thus, the lay and medical evidence is against a 20 percent rating under DC 5258 for any time during the appeal period.

Limitation of Motion

The Board next observes that the criteria of DC 5259 describes "symptomatic" meniscectomy but does not identify what residuals are contemplated.  The Board observes that, in VAOPGPREC 9-98 (Aug 14, 1998), VA's General Counsel noted that removal of the semilunar cartilage (or meniscus) may involve restriction of movement caused by tears and displacements of the menisci, and that the surgical correction is capable of resulting in complications such as reflex sympathetic dystrophy which could produce motion loss.  However, VA's General Counsel has not clarified whether the criteria of DC 5258 or 5259 contemplate limitation of flexion or extension so as to preclude a separate rating from those provided in DCs 5260 and 5261.

On the facts of this case, the Board cannot conclude that Veteran's limitation of right knee extension does not represent functional impairment separate and distinct from the meniscal injury impairment.  Notably, there is no medical evidence that the Veteran manifests tears and displacements of the menisci, or reflex sympathetic dystrophy, capable of producing motion loss.  Thus, the Board finds that the Veteran's limitation of flexion and/or extension, or arthritis with painful motion, may be separately rated without violating the rule against pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998). 

Prior to June 6, 2012

For the time period prior to June 6, 2012, the only available evidence regarding range of motion testing consisted of the July 2007 VA examination which measured flexion to 100 degrees and extension to zero degrees.  Otherwise, a June 2011 orthopedic consultation in the VA clinic setting described normal left knee motion.  Neither the Veteran nor his witnesses describe either limitation of flexion to 45 degrees or limitation of extension to 10 degrees which would warrant a compensable evaluation.  Thus, the criteria for a compensable rating under DC 5260 or DC 5261 were not met prior to June 6, 2012.

Nonetheless, the Veteran demonstrated x-ray evidence of severe arthritis with objective evidence of painful motion.  This warrants the minimum 10 percent rating under DC 5003.  See Burton, 25 Vet. App. at 5; 38 C.F.R. § 4.59.

Notably, the Veteran credibly reported functional impairment on use such as an inability to perform squatting, climbing and weight-bearing.  He further described pain, weakness, stiffness, swelling, heat, redness and give-way.  However, even with these complaints, the Veteran still demonstrated the range of motion findings described above.  There was no lay or medical evidence that, during flares of disability, his range of motion findings more nearly approximated limitation of flexion to 45 degrees or limitation of extension to 10 degrees.  As discussed above, the Veteran's symptoms of instability and symptomatic removal of semilunar cartilage have been separately rated.  Thus, the credible evidence of record indicates that the Veteran's left knee disability was not productive of functional impairment that more nearly approximated a compensable rating under DCs 5260 or 5261.  Accordingly, there is no basis upon which to grant a compensable for the service-connected left knee based on the DCs predicated on range of motion prior to June 6, 2012.

Since June 6, 2012

However, on VA examination on June 6, 2012, the Veteran's left knee extension was shown to be limited to 20 degrees.  Thus, a separate 30 percent rating under DC 5261 is warranted. 

However, the Board finds that further compensation based upon loss of motion in flexion or extension is not warranted.  With respect to limitation of extension, there has been no lay or medical description of extension limited to 30 degrees or worse.  In fact, on a later examination in July 2014, the Veteran demonstrated extension to 10 degrees.  With respect to limitation of flexion, the Veteran demonstrated flexion to 80 degrees in June 2012 and 100 degrees in July 2014.  There is no lay or medical description of left knee flexion limited to 60 degrees or worse.

The Board further finds that the criteria for a compensable rating under DC 5260, or a rating greater than 30 percent under DC 5261, have not been met even when considering functional impairment on use.  The June 2012 VA examiner found that the Veteran demonstrated painful motion at 70 degrees of flexion and 40 degrees of extension, but demonstrated no additional motion loss with repetitive testing.  Similarly, the July 2014 VA examiner found that the Veteran demonstrated painful motion at 100 degrees of flexion and 15 degrees of extension, but demonstrated no additional motion loss with repetitive testing.  The Veteran has not described his functional impairment as resulting limitation of extension to 30 degrees or worse or limitation of flexion to 60 degrees or worse.  Accordingly, there is no basis upon which to grant further compensation under based upon functional impairment on use.

In so holding, the Board observes that there is no lay or medical evidence of limitation of extension to a compensable degree prior to June 6, 2012.  Thus, the Board cannot factually ascertain from the lay and medical evidence that the Veteran demonstrated compensable limitation of extension prior to June 6, 2012 even with consideration of functional impairment on use.  Notably, a June 2011 orthopedic consultation described normal range of motion.

The Board further observes that the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum.  Thus, the criteria of DCs 5256, 5262, and 5263 do not apply.

In so holding, the Board has considered the statements from the Veteran and his witnesses as credible evidence supportive of his claim.  However, none of these witnesses describes specific symptomatology supporting higher ratings still under the applicable criteria.  To the extent that the Veteran and his witnesses believe that higher ratings still are warranted, the Board places greater probative weight on the clinical findings of the physicians who have greater expertise and training than the Veteran and his witnesses to evaluate and medically describe instability and subluxation symptomatology.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Other Considerations

The Board has considered whether any further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left knee; however, the Board finds that his symptomatology is adequate accounted for by the current staged ratings.  Therefore, assigning any further staged ratings for such disability is not warranted.

The Board has also carefully reviewed and considered the lay statements of record concerning the severity of the Veteran's left knee disability, including statements from the Veteran, his wife, and his friends.  The Board acknowledges the Veteran's statements concerning the overall severity of his knee disability and that his knee warrants a higher rating.  The Board notes that the Veteran, his wife, and his friends, are competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the lay statements of records have been considered along with the competent medical evidence offering detailed reports and descriptions of the severity of the Veteran's condition as is relates to the rating criteria for the disability on appeal; the medical evidence also reflects consideration of the Veteran's lay statements.

Additionally, the Board has considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee with the established criteria found in the rating schedule and the current ratings assigned.  The Board finds that the Veteran's symptomatology throughout the appeal period has been fully addressed by the rating criteria under which the disability is rated.  The Veteran's difficulty with walking; swelling; and interference with sitting, standing, and weight bearing are all contemplated by the assigned ratings.  Thus, referral for an extra-schedular rating is not appropriate because the rating criteria fully contemplate the limitation of motion, painful motion, instability, and functional effects caused by the Veteran's service connected left knee.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the provisions of 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations." However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition at any point during the appeal period.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In summation, the Board finds that the Veteran is entitled to a 20 percent rating for left knee instability under DC 5257 (effective to the date of claim), a separate 10 percent rating for meniscectomy residuals under DC 5259 (effective to the date of claim), a separate 10 percent rating for severe arthritis with painful motion under DC 5003 (effective to the date of claim) and a separate 30 percent rating for limitation of left knee extension under DC 5261 (effective June 6, 2012 and subsuming the 10 percent rating under DC 5003).  In denying any further compensation, the Board finds that the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a 20 percent rating for left knee instability under Diagnostic Code (DC) 5257 (effective to the date of claim), a separate 10 percent rating for meniscectomy residuals under DC 5259 (effective to the date of claim), a separate 10 percent rating for severe arthritis with painful motion under DC 5003 (effective to the date of claim) and a separate 30 percent rating for limitation of left knee extension under DC 5261 (effective June 6, 2012 and subsuming the 10 percent rating under DC 5003) is granted, subject to the laws governing the award of monetary benefits.


REMAND

The Board finds that additional AOJ development is necessary on the TDIU aspect of the claim.

At his July 2014 VA examination, the Veteran asserted that his service-connected left knee disability rendered him unemployable.  This reasonably raised the issue of entitlement to TDIU.  It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the case is remanded to the AOJ.





Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2.  Associate with the claims folder records of the Veteran's VA treatment since May 30, 2012.

3.  After records and/or responses received have been associated with the claims file, arrange for the Veteran to undergo appropriate VA examination to determine the functional impairments related to his service-connected disability(ies).  The entire electronic record must be made available to the individual designated to examine the Veteran.

The examiner is requested to describe the functional effects of the Veteran's service-connected left knee disability on his activities of daily living, to include employment.  In particular, the physician should provide comment as to functional effects on the Veteran's ability to perform the physical acts required for gainful employment in a labor and sedentary capacity as well as any functional impairment attributable to the use of medications for the service-connected left knee disability.

4.  After completion of any necessary notice, assistance, and other development which may be deemed necessary, the AOJ should adjudicate the Veteran's claim of entitlement to TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


